Title: To John Adams from John Knapp, 5 May 1800
From: Knapp, John
To: Adams, John



Sir,
City Washington May 5th. 1800.

I again take the liberty to solicit an appointment under Your Administration, as it is presumable a number of Vacancies will take place, on the removal of the Government here—
I did myself the honor to address Your Excellency, on the death of Doctor Way in September 1797, accompanied with a letter from the Secretary at War, respecting the Office of Treasurer of the Mint then Vacant, which I am informed is again so by the Resignation of Doctor Rush—Permit me to request Your Excellency will refer to the various recommendations, (from several of the first Characters in this State, including the Executive, Senators in Congress &c.), that I had the honor Personally to lay before you in Apl. 1797, when you were pleased to observe, that they were very strong testimonials—I have removed my family from Philadelphia some time, wish to make this my permant place of residence, & will thankfully receive any Office adequate to the support of my family, that you in your judgment may think proper to give—I can produce other testimonials, to strengthen those already obtained, but flatter myself the important stations, held by the Gentlemen who honored me with their regards, will be deemed by your Excellency sufficient Vouchers of my Character—I have the honor to be with sentiments of the highest respect, / Your Excellencys / Obt. Sert.

John Knapp